Citation Nr: 1332831	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-37 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disability, to include monofixation syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Philadelphia, Pennsylvania, from which the appeal was certified.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In February 2013, the Veteran was informed that the VLJ who conducted the hearing in January 2011 was no longer with the Board.  Since VA regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the February 2013 letter asked the Veteran if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2012).  In May 2013, the Philadelphia RO received a letter indicating that the Veteran wished to testify before a VLJ at a Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2012).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


